Citation Nr: 1114983	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin rashes, as a result of Agent Orange exposure.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2004 and May 2006 rating decisions in which the RO denied entitlement to service connection for the above listed claims.  The Veteran perfected timely appeals.  

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current headaches are aggravated by the Veteran's service-connected PTSD.  

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.  

3.  The Veteran has been diagnosed with chloracne.  

4.  Competent medical evidence does not show that the Veteran's bilateral hearing loss and tinnitus are causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for headaches as secondary to service-connected disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

2.  The criteria for establishing entitlement to service connection for chloracne as a result of exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

4.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2010)), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice is to be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this appeal, a February 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  In addition, in March 2006, the RO sent the Veteran a letter that informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a February 2007 SOC and October 2009 and January 2011 SSOC's.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claims that VA has not sought.  The service treatment records, VA medical records, private medical records, and statements and testimony of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  The Board notes that in February 2011 the Veteran submitted additional authorization and consent release forms in order for the VA to obtain records pertaining to the Veteran's skin and headache claims.  It appears from the Veteran's written statement, submitted with the releases, that the evidence has already been associated with claims file.  Since the Board has granted service connection for both of those claims the Board does not find it necessary to remand in order to obtain these records (which from all indications are already associated with the claims file).   

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; (3) and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A Veteran who had active service in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Chloracne is a disease to which the presumption applies.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

A.  Headaches

The Veteran has alleged that he has developed headaches as a result of his service-connected PTSD.  The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending (his claim was filed in June 2004) before the regulatory change was made, the Board will consider the Veteran's claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran was service connected for PTSD in November 2007 (an effective date of June 2004 was assigned).  The Veteran claims that he suffers from headaches as a result of his service-connected PTSD.  Specifically, the Veteran alleges that he suffers from nightmares due to his service-connected PTSD which cause his headaches.  The crucial inquiry, therefore, is whether the Veteran currently has headaches which are proximately due to or are aggravated by the Veteran's service-connected PTSD.  

A May 1991 private treatment record shows that the Veteran complained of headaches.  He stated that they had been going on for about one year but had worsened in the last two months.  He stated that his headaches often started in the middle of the night after a nightmare.  

At the Veteran's March 2008 Board hearing the Veteran testified that he has headaches every time he has nightmares.  

A March 2010 VA examination report shows that the Veteran stated that he has been having headaches for quite some time.  He stated that he began to have headaches after he came back from Vietnam.  He reported having headaches which are triggered by nightmares.  He states that whenever he has a nightmare, he starts to have a severe headache.  He stated that he has these headaches on average about once or twice a week.  He described these headaches at 8 to 9 on a scale from 1 to 10.  The Veteran reported that this usually happens when he has a nightmare.  He becomes anxious and stressful.  He stated that the headaches last for almost a whole day.  Nausea, vomiting, photophobia, and phonobia were also associated with the headaches.  Upon questioning the Veteran stated that he never has these headaches without nightmares.  The examiner noted that the Veteran has been having headaches for quite some time.  He appears to have mixed headaches some of which are suggestive of migraine headaches.  The examiner concluded that the Veteran most likely has migraine type headaches.  The examiner stated he did not believe that the Veteran's PTSD caused the Veteran's headaches; however, it was likely that the headaches were aggravated by the Veteran's nightmares, as the Veteran stated that he always had the headaches when he had nightmares.  

Considering the claim for service connection for headaches, to include as secondary to service-connected PTSD, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  The competent evidence of record clearly shows that the Veteran's headaches are aggravated by his PTSD nightmares.  

B.  Skin rashes

The Veteran contends, in statements presented throughout the duration of the appeal that he served in the Republic of Vietnam during the Vietnam era and was exposed to herbicides while on active duty, thereby causing his current chloracne.  

The evidence of record reflects that the Veteran served in Vietnam during the Vietnam era and therefore exposure to herbicides is conceded.  The Board notes that the Veteran's DD Form 214 shows that the Veteran received the Vietnam Campaign Medal, the Vietnam Service Medal, SPS M-14, and 1 O/S Bar.  Records show that the Veteran was in An Khe, Vietnam in June of 1968.  

Private treatment records show that the Veteran has been diagnosed with chloracne.  The treating physician additionally noted that this was likely secondary to Agent Orange exposure.  

Thus, the evidence of record demonstrates that the Veteran had active service in the Republic of Vietnam during the Vietnam era and has been diagnosed with chloracne.  Accordingly, the Board finds that the evidence of record warrants service connection.



C.  Hearing loss and tinnitus

The Veteran has alleged that he has developed hearing loss and tinnitus as a result of his military service.

At his induction examination the Veteran's ears were clinically evaluated and found to be normal.  At his separation examination the Veteran's ears were clinically evaluated and found to be normal.  The Veteran denied having had or currently having running ears or hearing loss.  The Veteran signed this certified statement attesting to it being true and complete to the best of his knowledge.

An October 1991 private treatment record indicates that the Veteran had tinnitus.  

A December 2005 VA audiological consult note shows that the Veteran complained of hearing loss and tinnitus.  The Veteran stated that his hearing loss has been gradual and progressive and the tinnitus has been bilateral and constant.  He reported having served in the military where he was exposed to mortars, explosives, heavy equipment, etc., without the use of hearing protection.  The Veteran denied post military noise exposure.  The Veteran was diagnosed with bilateral asymmetric high-frequency sensorineural hearing loss.   

A March 2006 VA audiological examination report shows that the Veteran complained of hearing loss and tinnitus.  The Veteran reported that his hearing loss had existed for 35 to 40 years and occurred gradually and progressively.  He related his hearing loss to his military noise exposure.  The Veteran denied history of otorrhea, otalgia, and ontological surgery.  With respect to family history of hearing loss, Veteran stated that his brother, who is 77 years of age, has hearing loss and has tried hearing aids unsuccessfully.  The Veteran denied other disorders associated with hearing loss.  He stated that he was a combat engineer while in the US Army and served in Vietnam for a year.  He reported exposure to chain saws, heavy equipment (for blowing holes in the ground), rifle range, incoming mortar rounds, outgoing 50's, helicopters, 155 howitzers and rock crushers.  The Veteran denied having worn ear protectors while in service.  He stated that following his discharge from service, for more than 30 years, he worked in a rural electrical utility company.  He denied having noise exposure in that occupation.  He stated that he spent the majority of the time in management performing office-type work.  With respect to recreational noise exposure, the Veteran stated that he hunts with a gun on occasion and denied using hearing protection.  

The examiner stated that the Veteran's current audiogram shows bilateral asymmetric high-frequency sensorineural hearing loss.  It is evident from the Veteran's audiometric test results that induction audiometric test results show high frequency hearing loss in the left ear.  At the time of the Veteran's discharge, the Veteran's hearing had been within normal limits bilaterally.  Specifically, there had not been significant changes in the Veteran's hearing for frequencies at which his hearing had been tested at the time of induction and discharge from the military.  Whether some error in measurement at the time of enlistment or discharge occurred is not clear to this examiner.  Nonetheless, this examiner's conclusion with respect to service-connection of the Veteran's hearing loss and tinnitus is based on the audiometric test results that had been obtained at the time of the Veteran's discharge from service which had shown within normal limits hearing sensitivity bilaterally at 500 through 4000 hertz (not including 300 hertz since hearing threshold measurement at this frequency had not been done).  Although at the time of the Veteran's enlistment or discharge from the military hearing threshold measurement at 3000 or 6000 had not been done, results of discharge audiometric test results were not suggestive of noise induced hearing loss.  Specifically, exposure to noise of the type that the Veteran was exposed to is expected to result in high-frequency hearing loss with the greatest effect at 4000 hertz at least in initial stages.  The Veteran's hearing loss at 4000 hertz had been within normal limits in both ears and indeed, the Veteran's hearing at 4000 hertz at the time of discharge was normal.  The Veteran's current audiogram shows a severe sensorineural hearing loss at 4000 hertz bilaterally at this frequency.  The examiner opined that due to the facts examined thus far, and based on audiometric test results at the time of the Veteran's discharge from military service, as described above, it is this examiner's opinion that it is not at least as likely as not that the Veteran's current high frequency hearing loss is related to military service.  Further, it is this examiner's opinion that the Veteran's tinnitus is related to underlying auditory disorders that have resulted in his current bilateral hearing loss, which as mentioned above, is not related to his military service.  Therefore, it is concluded that it is not at least as likely as not that the Veteran's current tinnitus is related to his military service.  
The Veteran was diagnosed with bilateral asymmetric high-frequency sensorineural hearing loss.  

The negative nexus opinion of the March 2006 VA examiner is the only medical opinion of record which speaks to the relationship, if any, between the Veteran's current hearing loss and tinnitus and his military service.  

Finally, the Board must address the statements of the Veteran to the extent that he himself opines that his hearing loss and tinnitus are related to service.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, testimony as to whether the Veteran's current hearing loss or tinnitus had its origin in service relates to an etiological question as to an internal, not directly observable disease, hearing loss and tinnitus, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran are therefore not competent in this regard, and do not warrant either the grant of service connection for his claims for hearing loss and tinnitus.  

In sum, the preponderance of the evidence reflects that the Veteran did not have hearing loss and tinnitus in service, it did not arise within the one-year presumptive period, and it is not otherwise related to service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for headaches, as secondary to the service-connected PTSD, is granted.  

Entitlement to service connection for skin rashes, as a result of Agent Orange exposure, is granted.    

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


